DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-14 & 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law (USPGPUB DOCUMENT: 2010/0225002, hereinafter Law) in view of Huang (USPGPUB DOCUMENT: 2012/0112324, hereinafter Huang).


Re claim 1 Law discloses in Fig 1-5, see modified Fig 5 in office action, a method of forming an integrated chip, comprising:
forming a first device tier(501)[0036] including a first semiconductor substrate(bottom 101)[0020] having a first plurality of devices(bottom 102’s)[0020];
forming a second semiconductor substrate(middle 101)[0020] over the first device tier(501)[0036];

forming a second conductive layer(right 403)[0030] within the second semiconductor substrate(middle 101)[0020], and
forming a second plurality of devices(top 102’s)[0038,0041] on the second semiconductor substrate(middle 101)[0020], wherein the first and second conductive layers are configured to electrically couple(die connections by way of (left/right 403/401/405/407)[0010,0030,0035,0039] the first plurality of devices(bottom 102’s)[0020] and the second plurality of devices(top 102’s)[0038,0041].

Law does not specifically teach wherein the first conductive layer(left 403)[0030] and the second conductive layer(right 403)[0030] have different patterns as viewed from a top-view; forming a second conductive layer(right 403)[0030] over the first conductive layer(left 403)[0030]

Huang discloses in Fig 3 (rotated 180 degrees), see modified Fig 3 in office action, wherein the first conductive layer(310a)[0064] and the second conductive layer(310b)[0064] have different patterns as viewed from a top-view ; forming a second conductive layer(310b)[0064] over the first conductive layer(310a)[0064]


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huang to the teachings of Law in order to 


    PNG
    media_image1.png
    767
    584
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    239
    539
    media_image2.png
    Greyscale


Re claim 2 Law and Huang disclose the method of claim 1, further comprising:
forming a vertical conductive connection (the vertical conductive bond between 310a and 310b may be interpreted as vertical conductive connection) in the second semiconductor substrate(middle 101)[0020] to electrically couple the first conductive layer(310a)[0064 of Huang] to the second conductive layer(310b)[0064 of Huang].


Re claim 4 Law and Huang disclose the method of claim 1, wherein the first conductive layer(310a)[0064 of Huang] is a first horizontal connecting structure and wherein the second conductive layer(310b)[0064 of Huang] is a second horizontal connecting structure that runs perpendicular to the first conductive layer(310a)[0064 of Huang].

Re claim 5 Law and Huang disclose the method of claim 1, further comprising:
performing a first process on the second semiconductor substrate(middle 101)[0020] to form a first opening(opening of left 403)[0030] defined by first sidewalls of the second semiconductor substrate(middle 101)[0020];

layer;
performing a second process on the second semiconductor substrate(middle 101)[0020] to form a second opening(opening of right 403)[0030] defined by second sidewalls of the second semiconductor substrate(middle 101)[0020]; and
forming a second conductive material(right 403)[0030] within the second opening(opening of right 403)[0030] to define the second conductive layer(310b)[0064 of Huang].

Law and Huang do not specifically teach performing a first etching process; performing a second etching process

A first etching process and performing a second etching process to create openings would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.


Re claim 7 Law and Huang disclose the method of claim 5, wherein the second opening(opening of 310a of Huang) has a greater width than the first opening(opening of 310b of Huang).



Re claim 9 Law and Huang disclose the method of claim 1, wherein the first conductive layer(310a)[0064 of Huang] has an upper surface that continuously and laterally extends past opposing outermost sidewalls of the second conductive layer(310b)[0064 of Huang].

Re claim 10 Law and Huang disclose the method of claim 1, wherein the first conductive layer(310a)[0064 of Huang] and the second conductive layer(310b)[0064 of Huang] are completely confined between a first surface (top) of the second semiconductor substrate(300)[0065 of Huang] and an opposing second surface (bottom) of the second semiconductor substrate.

Re claim 11 Law discloses in Fig 1-5, see modified Fig 5 in office action, a method of forming an integrated chip, comprising:
forming a first plurality of conductive interconnect layers(conductive layers in bottom 201)[0026] within a first dielectric structure(104/dielectric in 201)[0020,0026] formed over a first semiconductor substrate(bottom 101)[0020];
attaching a second semiconductor substrate(middle 101)[0020] to the first dielectric structure(104/dielectric in 201)[0020,0026];

forming a first conductive material(left 403)[0030] within the first opening(opening of left 403)[0030];
performing a process to define a second opening(opening of right 403)[0030] within the second semiconductor substrate(middle 101)[0020]; and forming a second conductive material(right 403)[0030] within the second opening(opening of right 403)[0030].

Law does not specifically teach performing a first etching process; performing a second etching process; wherein the second opening(opening of right 403)[0030] extends from directly over the first opening(opening of left 403)[0030] to past a sidewall of the second semiconductor substrate(middle 101)[0020] defining the first opening(opening of left 403)[0030]

Huang discloses in Fig 3, see modified Fig 3 in office action, (rotated 180 degrees) wherein the second opening(opening of 310B)[0064] extends from directly over the first opening(opening of 310A)[0064] to past a sidewall of the second semiconductor substrate(300)[0065] defining the first opening (since 310b extends from 310a through 300, it may be interpreted as extending past a sidewall of 300)


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huang to the teachings of Law in order to 

Law and Huang do not specifically teach performing a first etching process; performing a second etching process

A first etching process and performing a second etching process to create openings would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.


Re claim 12 Law and Huang disclose the method of claim 11, further comprising:
forming a second plurality of conductive interconnect layers(conductive layers in middle 201)[0026] over the second semiconductor substrate(middle 101)[0020]; and
wherein an inter-tier interconnect structure(401/403/405/407)[0030,0033,0034,0035] , comprising the first conductive material(left 403)[0030] and the second conductive material(right 403)[0030], electrically couples (die connections)[0010]  the first plurality of conductive interconnect layers(conductive layers in bottom 201)[0026] to the second plurality of conductive interconnect layers(conductive layers in middle 201)[0026].

Re claim 13 Law and Huang disclose the method of claim 12, wherein the inter-tier interconnect structure(401/403/405/407)[0030,0033,0034,0035] is configured to contact the first plurality of conductive interconnect layers(conductive layers in bottom 201)[0026] at a first connection point and to further contact the second plurality of conductive interconnect layers(conductive layers in middle 201)[0026] at a second connection point, the first connection point (401 at top of bottom 201) and the second connection point (407 at top of middle 201) not vertically aligned .

Re claim 14 Law and Huang disclose the method of claim 11, wherein the first opening(opening 310a)[0064 of Huang]  has a depth that is less than a thickness of the second semiconductor substrate(300)[0065 of Huang].

Re claim 16 Law and Huang disclose the method of claim 11, wherein the first opening(opening 310a)[0064 of Huang] has a different footprint (310a has a different trace and may therefore be interpreted as having a different footprint) than the second opening(opening 310b)[0064 of Huang].



Re claim 17 Law discloses in Fig 1-5, see modified Fig 5 in office action, a method of forming an integrated chip, comprising:

attaching a second semiconductor substrate(middle 101)[0020] to the dielectric structure(104/dielectric in 201)[0020,0026];
the second semiconductor substrate(middle 101)[0020] to form a first trench region (opening of left 403)[0030] defined by first sidewalls of the second semiconductor substrate(middle 101)[0020] extending in a first direction (top bottom) and to further form a second trench region(opening of right 403)[0030] defined by second sidewalls of the second semiconductor substrate(middle 101)[0020] (since opening of right 403 is a three-dimensional structure, it would be defined by second sidewalls); and
forming one or more conductive materials(left/right 403) within the first trench region (opening of left 403)[0030] and the second trench region(opening of right 403)[0030].

Law does not specifically teach etching the second semiconductor substrate; a second trench region(opening of right 403)[0030] extending in a second direction (left right) intersecting the first direction (top bottom), wherein the first sidewalls extend in the first direction (top bottom) past the second sidewalls

Huang discloses in Fig 3, see modified Fig 3 in office action, a second trench region(opening of 310A)[0064] extending in a second direction (top bottom) intersecting the first direction (left right), wherein the first sidewalls (sidewalls of 310A)[0064] 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Huang to the teachings of Law in order to form a patterned trench for through-wafer interconnect as taught by Huang [0010,0014] since it was held that the particular pattern of an element (It would have been reasonable to change the pattern of the through-wafer interconnect of Law and one of ordinary skill would expect it to have the same function as it is an through-wafer interconnect) is an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Law and Huang do not specifically teach etching the second semiconductor substrate

An etching process for etching the second semiconductor substrate would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.



Re claim 18 Law and Huang disclose the method of claim 17, wherein the first trench region(opening of 310a)[0064 of Huang] is vertically separated from the second trench region(opening of 310b)[0064 of Huang] by way of a vertical conductive connection(the 

Re claim 19 Law and Huang disclose the method of claim 17, wherein the first trench region(opening of 310a)[0064 of Huang] laterally contacts the second trench region(opening of 310b)[0064 of Huang].

Re claim 20 Law and Huang disclose the method of claim 17, further comprising:
forming a vertical conductive connection(the vertical conductive bond between 310a and 310b may be interpreted as vertical conductive connection)  in the second semiconductor substrate(middle 101)[0020], wherein the one or more conductive materials within the first trench region(opening of 310a)[0064 of Huang] contact a top of the vertical conductive connection and laterally extend past an outermost sidewall of the vertical conductive connection (310a extends past the bond between 310a and 310b).


Claim Objections

Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 would be allowable based on the following limitation:  
wherein the vertical conductive connection has a squarelike or rounded perimeter as viewed from the top-view, the square-like or rounded perimeter falling within outer edges of the first conductive layer.


Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 6 would be allowable based on the following limitation:  wherein the second etching process is performed after forming the first conductive material within the first opening.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 would be allowable based on the following limitation:
wherein the first conductive material is formed within the first opening prior to performing the second etching process.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819